MacLean, J.
From the agreed state of facts, it appears that the plaintiff’s assignor, who was a member of the defendant lodge, might have been entitled to a “ sick benefit,” had he, during an absence from the city, complied with a by-law which required him to procure a “ traveling card ” and present it to the branch lodge in Erie, where he was sojourning, and request that lodge officially to notify the defendant of his illness. These acts on the part of the plaintiff were conditions precedent to the defendant’s liability. He performed none of them. His complaint was, therefore, rightly dismissed upon the merits by the learned justice, and the judgment herein should be affirmed.
Freedman, P. J., and Leventritt, J., concur.
Judgment affirmed, with costs.